TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 17, 2021



                                       NO. 03-20-00087-CR


                                  The State of Texas, Appellant

                                                  v.

                                   Johnny Joe Serna, Appellee




         APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
                BEFORE JUSTICES BAKER, KELLY, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the pre-trial suppression order entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in

the order. Therefore, the Court affirms the trial court’s pre-trial suppression order. Appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.